DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 9, 11, 13, 14, 16, and 18-20 have been amended, claim 12 was canceled, and claims 1-11 and 13-35 are pending.
Allowable Subject Matter
Claims 1-11 and 13-35 are allowed.
The following is an examiner’s statement of reasons for allowance:   The prior art of record does not teach or suggest a system or method for providing lockless access to a buffer ring, to enable message transfer between a publisher and a subscriber, comprising a shared memory comprising the buffer ring, the buffer ring comprising a plurality of sequentially arranged fixed size buffers configured to store messages, and a global header comprising a counter and a lock, the counter providing information relating to a fixed size buffer in the ring to which the publisher will next write a message, and synchronization data storage region corresponding to each of the fixed size buffers, the region corresponding to a fixed size buffer comprising a buffer counter that indicates accuracy of the message read from that buffer by a subscriber.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY J PORTKA whose telephone number is (571)272-4211. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY J PORTKA/Primary Examiner, Art Unit 2138                                                                                                                                                                                                        June 14, 2022